 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDULTIMATE FINDINGS AND CONCLUSIONSIn summary, the undersigned finds and concludes:1.Office Employees International Union, Local 33, AFL, is a labor organizationwithin the meaning of the Act.2.Hancock Trucking, Inc., is engaged in commerce within the meaning of theAct.3.By its interrogation of, and threats to, William Taylor on September 29, 1953,Respondent interfered with, restrained, and coerced employees in the exercise ofrights guaranteed in Section 7 of the Act and thus engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices occurring in connection with the opera-tions of Respondent's business, have a close, intimate, and substantial relation totrade, traffic and commerce among the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow of commerce.5.The evidence adduced does not establish that Respondent engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (3) of theAct.[Recommendations omitted from publication.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a trial examiner of the National Labor Rela-tions Board and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees that:WE WILL NOT discourage self-organization or concerted activities among em-ployees for their mutual aid and protection as guaranteed in Section 7 of theAct by interrogating employees concerning, or by threatening employees witheconomic reprisals because of, such activities.All our employees are free to become, remain, or to refrain from becoming orremaining members of any labor organization except to the extent that such rightmay be affected by an agreement in conformity with Section 8 (a) (3) of theNational Labor Relations Act.HANCOCKTRUCKING, INC.,Employer.Dated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust notbe altered, defaced, or covered by any other material.PAUL STEVENS, RECEIVER OF CAROLINA SCENIC STAGES, A CORPORATION;CAROLINA SCENIC STAGES, AS A CORPORATION AND AS DEBTOR IN POS-SESSION; AND HAMISH TURNERandBROTHERHOOD OF RAILROADTRAINMEN, F. L. PICOTrE LODGE No. 1038.Case No. 11-CA-54!.July 9,1954Decision and OrderOn November 23, 1953, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-109 NLRB No. 17. PAUL STEVENS87ents filed exceptions to the Intermediate Report and the RespondentReceiver filed a brief in support of its exceptions.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the Respondents' exceptions and brief, and theentire record in this case,' and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner,2 with the follow-ing additions and modifications :We agree with the Trial Examiner that the Receiver during itscontrol of the Company, committed violations of Section8 (a) (5)and (1) of the Act, and that thereafter the Company operating asDebtor in Possession, under chapter 11 of the Bankruptcy Act, asamended, also violated Section 8 (a) (5) of the Act.We disagree,however, with the Trial Examiner's recommendations in so far asthey require the Receiver, the Debtor in Possession, the Company,and Turner, as an individual, to "jointly" remedy the unfair laborpractices.The legal control and possession of the Company by theReceiver and the Debtor has been successive and several rather thanjoint.It is obvious that a party who has no control of the Companywould have no authority to sign a bargaining contract covering theCompany's employees.Thus, an order requiring parties who haveno control of the Company to bargain jointly with the party in controlwould be impossible of enforcement.We shall therefore modify theTrial Examiner's recommendations to the extent that our order shallrequire that the Debtor in Possession,3 the Receiver, a Trustee inBankruptcy under another proceeding,4 the Company, or HamishTurner, whenever in possession and control of the Company's opera-tions, shall remedy the unfair labor practices found herein.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board orders Carolina Scenic Stages, either as a corpora-tion or Debtor in Possession, its Receiver or Trustee in Bankruptcy,or Hamish Turner, whenever any of the foregoing are in possession3The Receiver's request for oral argument is denied,because the record, exceptions, andbrief, in our opinion, adequately present the issues and the positions of the parties.2 There is an obvious typographical error on p 94, par 4 of the Intermediate Report.It reads that the original charge herein was served on "December 17, 1953 " The correctdate is"December 17, 1952."This inadvertence affects neither the validity of the TrialExaminer's conclusions nor our concurrence therein.sAlthough the Debtor was in possession of Company at the time of the hearing, therewas pending an appeal in the United States Court of Appeals for the Fourth Circuit bythe Receiver and a creditor challenging the Debtor's right of possession.4 The Receiver's brief discloses that since the hearing a creditor has filed a petition toforce the Company into bankruptcy under another chapter of the Bankruptcy Act. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDand control of the Company's operations, their officers, agents ortheir successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Brotherhood of Rail-road Trainmen, F. L. Picotte Lodge No. 1038, as the exclusive repre-sentative of all employees in the appropriate unit with respect torates of pay, wages, hours of employment, and other conditions ofemployment.(b)Dealing or seeking to deal with the employees individually inrespect to rates of pay, wages, hours of employment, and other condi-tions of employment, in derogation of their duly designated collec-tive-bargaining agent; warning or threatening employees that theywould not bargain collectively, or sign a bargaining contract, withthe employees' duly designated bargaining representative; threaten-ing employees with a sale of the business and loss of their employ-ment if they engage in concerted activity for purposes of collectivebargaining or other mutual aid or protection.(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Brotherhood of Railroad Train-men, F. L. Picotte Lodge No. 1038, or any other labor organization, tobargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor all of such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Brotherhood of Rail-road Trainmen, F. L. Picotte Lodge No. 1038, as the exclusive repre-sentative of the employees in the appropriate unit and, if an under-standing is reached, embody such understanding in a signed agreement.(b)Post at the main office and garage of the Company in Spartan-burg, South Carolina, and at all ticket agencies, bus terminals, garages,and other places of business maintained by or for the Company in theStates of South Carolina, North Carolina, and Georgia, copies of thenotice attached hereto and marked "Appendix A." 5 Copies of saidnotice, to be furnished by the Regional Director for the Eleventh Re-gion, shall, after being duly signed by a representative of CarolinaScenic Stages, either as a corporation or Debtor in Possession, or by a6 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Dec*ee of the United States Court of Appeals, Enforcing an Order." PAUL STEVENS89representative of its Receiver or Trustee in Bankruptcy, or by Hamish't'urner whenever any of the foregoing are in possession and control ofthe Company's operation, be posted immediately upon receipt thereofand be maintained for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the party inpossession and control of the Company's operations to insure that saidnotices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Eleventh Region, in writ-ing, within ten (10) days from the date of this Order, what steps theyhave taken to comply therewith.CHAIRMANFARMERtook no part in the consideration of the aboveDecision and Order.Appendix ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL bargain collectively, upon request, with Brotherhoodof Railroad Trainmen, F. L. Picotte Lodge No. 1038, as the ex-clusive representative of all employees in the bargaining unitdescribed below, with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment and, if an under-standing is reached, embody such understanding in a signed agree-ment.The bargaining unit is :All busdrivers employed in the systemwide operations ofCarolina Scenic Stages, with headquarters located in Spar-tanburg, South Carolina, excluding clerical and mainte-nance employees, the traffic manager, dispatcher-inspectors,and all other supervisory employees as defined in the Act.WE WILL NOT deal or seek to deal with our employees individu-ally in respect to rates of pay, wages, hours of employment, andother conditions of employment in derogation of their duly desig-nated collective-bargaining representative; warn or threaten ouremployees that we will not bargain collectively, or sign a bargain-ing contract, with their duly designated collective-bargainingrepresentative ; threaten our employees with a sale of our businessand loss of their employment if they engage in concerted activityfor purposes of collective bargaining or other mutual aid orprotection.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self -organiza- 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, to form labor organizations, to join or assist Brotherhood ofRailroad Trainmen, F. L. Picotte Lodge No. 1038, or any otherlabor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activitiesfor purposes of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all of such activities, except tothe extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.All our employees are free to become, remain, or refrain from becom-ing members of the above-named Union, or any other labor organiza-tion, except to the extent that such right may be affected by an agree-ment in conformity with Section 8 (a) (3) of the Act.CAROLINA SCENIC STAGESDated----------------By-=-----------------------------------(Party in Possession)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThe issues in this case are whether (1) Paul Stevens, Receiver of Carolina ScenicStages, a corporation (hereinafter called the Receiver), Carolina Scenic Stages, as acorporation and as Debtor in Possession (hereinafter called the Company and theDebtor), and Hamish Turner (hereinafter called Turner),' have failed and refusedto bargain collectively with Brotherhood of Railroad Trainmen, F. L. Picotte LodgeNo. 1038 (hereinafter called the Union), as the statutory bargaining representativeof the Company's employees in an appropriate unit described below, in violation ofSection 8 (a) (5) and (1) and Section 2 (6) and (7) of the National Labor Rela-tionsAct, as amended, 61 Stat. 136, hereinafter referred to as the Act; and (2)whether said Respondents interfered with, restrained, and coerced the Company's em-ployees by various threats of reprisal and promises of benefits, and dealing orattempting to bargain with them individually, in violation of Section 8 (a) (1) ofthe Act.The original complaint alleging violation of Section 8 (a) (5) as against theReceiver was issued May 1, 1953, by the General Counsel of the National LaborRelations Board (herein called General Counsel and the Board) through theRegional Director of the Board for the Eleventh Region (Winston-Salem, NorthCarolina), on the basis of a charge duly filed by the Union. Copies of the originalcomplaint and the charge, with notice of hearing thereon, were duly served upon theReceiver and the Union.The Receiver's answer admitted the jurisdictional allega-tions of the complaint, the representation proceedings before the Board in Case No.10-RC-1929 and the certification of the Union as statutory bargaining agenttherein, the Union's request to bargain, and the appropriate unit, but denied thecommission of any unfair labor practices.As an affirmative defense, the Receiverclaims he has always been willing to bargain and has bargained with the Union ingood faith but subject always to his restricted powers as Receiver of the Company.Pursuant to notice, hearings were held on June 22, July 20, 22, and 23, 1953, atSpartanburg, South Carolina, before the undersigned Trial Examiner, in which allparties participated, the General Counsel and the Respondents being representedby counsel and the Union by several international representatives.All parties wereaccorded full opportunity to be heard, to examine and cross-examine witnesses, tointroduce relevant evidence bearing on the issues, to present oral argument, and tofile briefs, proposed findings of fact, and conclusions of law.1The names of the Respondents appear as amended at the hearing. PAUL STEVENS91At the outset of the hearing, General Counsel's motion to amend the complaintto add allegations of independent violations of Section 8 (a) (1) by the Receiverwas granted without objection; the Receiver amended his answer to deny the newallegations.General Counsel's motion to amend the complaint to add the Company,the Company as Debtor in Possession, and Hamish Turner, its president, as partiesrespondent, was granted without objection, but as it appeared that the new partieswere not in court and had never received notice of the charge or complaint asamended, the Trial Examiner continued the hearing until July 13, 1953, to enableproper service of the amended complaint and notice of hearing thereon upon allparties.The amended complaint, with an amended charge and amended notice ofhearing thereon, having been duly served on all parties, the hearing was resumed onJuly 20, 1953,2 at which time the Company, the Debtor, and Turner were permittedover objection of General Counsel to file a joint answer, in which they admittedcertain bankruptcy proceedings in the United States district court affecting the Com-pany, admitted the jurisdictional allegations, denied the Union's status as a labororganization, admitted its certification in the representation proceeding aforesaidbut denied that the certification had any effect as to the Company, the Debor, orTurner, and denied the representation proceedings and the commission of any unfairlabor practices.As affirmative defenses, they claimed they were not parties to orbound by the representation proceedings, are not bound by any acts of the Receiver,and that they have bargained in good faith with the Union ever since the Companytook back its business as Debtor in Possession.At the close of General Counsel's case, a motion of the Company, the Debtor,and Turner to dismiss the amended complaint on the merits was denied. The TrialExaminer reserved decision upon a similar motion of the same parties at the close ofthe entire case; that motion is now denied for reasons set forth hereafter in thisReport.General Counsel's motion at the close of the case to conform the pleadingsto the proof in matters of minor variance was granted over objection.Oral argu-ment was presented by General Counsel and counsel for the Company, the Debtor,and Turner, counsel for these Respondents also filed a brief with the Trial Examiner.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is and has been at all times material herein a South Carolinacorporation, having its principal office and place of business in Spartanburg, SouthCarolina, where it is engaged in the operation of motor coach transportation facili-ties for public service. In the course of its business it annually transports a substan-tialnumber of passengers and a substantial amount of light express over routeswithin the States of South Carolina, North Carolina, and Georgia, to points andplaces within those and other StatesIt conducts its business under certificates ofauthorization from the Interstate Commerce Commission, and also subject to regu-lations of the public utility commissions of South Carolina, North Carolina, andGeorgia. In the course of its business, the Company maintains and operates placesof business in Anderson and Columbia, South Carolina, Charlotte and Asheville,North Carolina, and Augusta, Georgia. In the operation of its transportation sys-tem, it causes large amounts of materials, supplies, equipment, and fuel to be bought,transported, and delivered in interstate commerce to its principal headquarters inSouth Carolina from points without that State.All Respondents concede, and I find on the above facts, that the Company is andhas been an instrumentality of interstate commerce and is engaged in commercewithin the meaning of Section 2 (6) of the Act.If.THE LABOR ORGANIZATIONS INVOLVEDBrotherhood of Railroad Trainmen, F. L. Picotte Lodge No. 1038, is a labororganization within the meaning of Section 2 (5) of the Act which admits to mem-bership employees of the Company.III.THE UNFAIR LABOR PRACTICESA. Preliminary historyIn August 1951, a creditor of the Company filed a complaint in the Court ofCommon Pleas, Seventh Judicial District, county of Spartanburg, South Carolina,2 The hearing was continued for another week at the request of counsel for the Company,the Debtor, and Turner. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst the Company and Respondent Turner, who was then and still is its presidentand majority stockholder,for the appointment of a receiver of the Company andits business,claiming that the Company was in imminent danger of insolvency.Ata hearing before the court on August 22, 1951,the Company and Turner admittedthe material allegations of the complaint and joined in the prayer for appointment ofa receiver.On August 24, 1951, the court(Hon. Bruce Littlejohn)appointedRespondent Paul Stevens and one Frank C. Martel as coreceivers of the affairs andassets of the Company,with authority,among other things, to conserve the corporateassets and take charge of and operate the business of the Company as a going con-cern.The order of appointment vested the receivers with complete and exclusivepossession and control of all the corporate assets.Frank C. Martel declining toserve as receiver,the court on August 30, 1951, appointed Stevens as receiver of theCompany, with the rights, responsibilities,and liabilities set forth in the order ofAugust 24,1951.Thereafter the Receiver operated the business until May 22, 1953,when he was ouster'under circumstances set forth below.The primary purpose ofthe receivership was the protection of the creditors of the Company.On May 26, 1952, the Union filed a petition with the Board under Section 9 ofthe Act in Case No. 10-RC-1929 seeking certification as the bargaining representa-tive of employees of the Company in an appropriate unit described below.At anelection by secret ballot held August 28, 1952, a majority of the employees in theunit aforesaid selected the Union as their bargaining agent, and on September 8,1952, the Union was formally certified as the exclusive bargaining representativeof said employees pursuant to Section 9 (a) of the Act.On assuming his duties,the Receiver employed Fred Paulson as general managerof the Company,until his ouster on May 22, 1953.The Receiver also employedHamish Turner, its president,as traffic manager until May 1,1952, when he termi-nated Turner's employment after disagreements between them over the Receiver'smanagement of the business.In or about October 1952, Turner filed an original petition in the State courtreceivership proceedings mentioned above, seeking the removal of the Receiver ongrounds of misconduct and misfeasance.The Receiver filed a return to the petition,defending his administration and giving a partial accounting thereof.The case wasargued on December 19, 1952, and the State court' issued its order on January 2,1953, overruling Turner's contentions and dismissing the petition.On May 22, 1953, the Company,acting through its president,Turner, filed a peti-tic n in the United States District Court for the Western District of South Carolina,Spartanburg Division,praying that it be continued in possession of its property andassets and be permitted to operate the business as a going concern through its dulyauthorized officers and directors and under the supervision and direction of saidcourt, and that it be permitted to make an arrangement with its creditors underchapter 11 of the BankruptcyAct (11 USCAsec. 701,et seq.).On the same date,the district court issued an order which,among other things,approved the petition,continued the Company,asDebtor,in possession of its property,and authorizedit to continue its business as a going concern"under the supervision of this Courtand in accordance with the direction of its duly authorized officers and directors,with authority to expend reasonable amounts to meet current operating expenses."The order also directed the Receiver to turn over all property and assets in his posses-sion to the Company, as debtor in possession.The Receiver duly complied withthe order,and since May 22, 1953,the Debtor has controlled its property and oper-ated its business as a going concern through its officers and directors,including Tur-ner, under the supervision of the United States district court. In that same period,the Receiver has had no control over the property,or connection with the business,of the Company.A creditor of the Company appealed to the Court of Appeals for the FourthCircuit from the order of May 22, 1953,aforesaid,which appeal is now pending.The same creditor on May 26, 1953, moved the distr:,t court for an order ofsuper-sedeasstaying the operation of its order of May 22, 1953, pending the appeal.Thedistrict court denied that application by order dated June 4, 1953, in the bankruptcyproceeding.Thereafter,the Receiver moved the district court for an order vacatingsomuch of its order of May 22, 1953, aforesaid,as had placed the Company inpossession of the business and assets,and had required the Receiver to turn the sameover to the Company as debtor in possession.After hearing argument,the district3Hon Joseph It Moss, resident judge of the Sixth Circuit, heard thematter and issuedthe order, as Judge Littlejohn of the Seventh Circuit had disqualified himself to hear theapplication PAUL STEVENS93court on June 23, 1953, issued its order denying the motion.The Receiver hasappealed from that order to the Court of Appeals for the Fourth Circuit, whichappeal is now pending.B. The refusal to bargain by the Receiver'As the Union won the election in the representation proceeding and was there-after certified by the Board as the bargaining representative on September 8, 1952,as found above, I find that, by virtue of Section 9 (a) of the Act, the Union has beenat all times since September 8, 1952, and now is the exclusive representative of allemployees of the Company in the appropriate unit described below, for the purposesof collective bargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.In its Decision and Direction of Election dated July 31, 1952, in the representationproceeding, the Board found that all busdrivers employed in the systemwide opera-tions of the Company, with headquarters located in Spartanburg, South Carolina,excluding clerical and maintenance employees, the traffic manager, dispatcher-inspectors, and all other supervisory employees as defined in the Act, constitute aunit appropriate for purposes of collective bargaining within the meaning of Section9 (b) of the Act. The Receiver admits that saidunitis approriate, and as the otherRespondents have adduced no evidence which would warrant a contraryfinding,I consider myself bound by the prior finding of the Board, and I therefore find thatthe unitdescribed above presently constitutes a unit appropriate for purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.On September 30, 1952, a union committee consisting of J. A. Hite, James Frank-linHay, and Boyd Loftis, drivers of the Company, accompanied by J. W.Brennan,a Grand Lodge representative of the Union, met with Fred Paulson, general managerof the Company, at the Company office in Spartanburg, South Carolina, where theypresented a proposed collective-bargaining agreement to him, and discussed its pro-visionswith him as set forth below. the Receiver admits, and I find, that theUnion on September 30, 1952, requested the Receiver to bargain collectively withitas the statutory bargaining representative of the employees in the appropriate unitfound above with respect to rates of pay, wages, hours of employment, and otherconditions of employment.At the September 30 conference, Paulson read over the proposed contract.Hesaid he could not agree to the phrase "successorsand assigns" after the name of theCompany at the head of the contract, because "you will have to see" Judge Little-john (judge of the State court who had appointed the Receiver). In reading theproposed wage scales he said, 'We can't pay that kind of money" and recited somefigures to show that the Company was in the "red."He also stated that he hadbrought the Company "out of the red" to the extent of some thousands of dollars,saying that it showed a profit of about $6,000 for the first 6 months of 1952.AfterPaulson objected to other provisions not specified in the record, Brennan askedPaulson if he had authority to negotiateand sign acontract, and Paulson said, "No,"that the Receiver's authority would not permit him to sign a contract without securingpermission of the State court which appointed him. Brennan asked how long thatwould take, and Paulson said the judge was sick, and he did not know when he wouldbe available, but as soon as he was, the Receiver would present the proposal to himand secure his approval or disapproval. In the course of the discussion, Brennan didmost of the talking for the Union, and once Paulson told him to "keep still and letthe committee talk because I am going to deal with them anyhow."Paulson alsotold the committee that it was foolish to be paying dues to the Union when they coulddeal with him by themselves without the Union.He also referred to his past ex-periencesin the transportation business, stating that a labororganizationhad triedto organizeanother bus company with which he was connected, and he had con-vinced the drivers they would be better off without a labor union, and they formedtheir own organization.The union representatives left the conference with theunderstanding from Paulson that he would notifyBrennan as soonas he securedthe State court's decision on the proposed contract'4The findings in thie section are bused on admissions in the answer of the Receiver, anduncontradicted and credited testimony of J A Hite, James Franklin Hay, Boyd Loftis,J.W. Brennan, L. A. Odom, and the proceedings in Case No. 10-RC-1929, of which I takejudicial notice.6Paulson did not testify at the hearing.His services were terminated on May 22, 1953,and he has since been in Chicago. The Receiver did not produce him at the hearing forlack of funds to bring him from Chicago ; nor was any attempt made to take his deposi-tions in that city. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 16, 1952, Brennan wrote Paulson a letter, in which he referred to theSeptember 30 conference,and stated that he had heard nothing from Paulson or anyother official of the Company,and would like to receive"some information in thismatter."Paulson forwarded the letter to the Receiver on October 20, 1952, advisingthat he was turning the matter overto L. A.Odom, attorney for the Receiver, forhandling.Paulson sent copies of the transmittal letter to Brennan and Committee-man Hite.iOn November 10, 1952, Brennan had a conference with Jesse Sprinkle, an agentof the South Carolina Mediation Board, and Commissioner Beck, of the FederalMediation and Conciliation Service, in Spartanburg,for the purpose of arranging aconference with Messrs.Paulson and OdomBrennan learned from the conciliatorsof the action instituted by Turner in the State court to oust the Receiver,and wasadvised by them that the Receiver took the position that there was no purposein meeting with the Union until that litigation was ended.On November 11, 1952,Brennan talked to Odom on the telephone,reported what he had been told by theconciliators of the Receiver's position,and asked Odom to give him a letter to thateffect.Odom agreed and that afternoon gave Brennan a letter, signed by himself,confirming his statements to the conciliators the day before and to Brennan that dayas to the delay in the bargaining negotiations.The letter recited the existence of thereceivership since August 1951, and the fact that Turner had started suit about 6weeks before to remove the Receiver for malfeasance,misfeasance,etc.The letternoted that Turner's complaint charged, among other things, that General ManagerPaulson, "by his abuse of employees,etc., has caused the drivers to organize them-selves into a union " The letter then stated:You can readily see from the above that until this suit is adjudicated, thatneither the Receiver nor the General Manager is in position to discuss a negoti-ation with any degree of finality.Moreover,any steps we might take in thismatter would be subject to Court approval,and if taken at this time, might affectin one way or another the outcome of this suit.As soon as the Receiver and the General Manager are in position to discussa negotiation with you, I am confident that they will not hesitate in any waywhatever to do so promptly.The Union filed its original charge herein on December 12, 1952, and a copythereof was served on the Receiver at the Company'soffice in Spartanburg onDecember 17, 1953.On December 15, 1952, Mr. Odom had a conference with the union committeein his office in Spartanburg,in which he told them that Turner was trying to getcontrol of the Company in court proceedings,and for that reason the Receiver wasnot in a position to make any settlement with the Union,but that if the litigationresulted in favor of the Receiver,he would sit down and negotiate a contract withthe Union.On December 17, 1952, Committeeman Hite met Paulson at the Spartanburggarage as he was parking his bus, and Paulson told him he thought"we would beable to have a contract before Christmas."On January 1, 1953, Committeemen Hite and Loftis had a talk with Paulson atthe Spartanburg garage, in which Paulson told them that it was needless to pay duesto the Union, that he thought the grievance committee and he could handle anygrievances that came up by themselves.On January 6, 1953, Paulson delivered to Committeeman Hite for his informationa copy of the order of January 2,1953, signed by Judge Moss of the State court inthe ouster proceeding by Turner above mentioned.On January 10, 1953, Hite de-livered the order to Brennan in Spartanburg,and advised him that Paulson had toldHite he was ready to sit down and negotiate a contract,since the court order leftthe Receiver in possession of the business.Brennan at once called Paulson, whosaid he would meet with Brennan on January 15, 1953.When the union committee and Brennan met with Paulson at his office in Spartan-burg on that date,the parties reviewed the Union's contract proposals clause byclause.At the outset,Paulson announced he had authority to negotiate a contractwith the exception of money matters which would have to be referred to the Receiver,and he refused to discuss any clauses involving payment of money, such as pay, uni-forms, etc.He would not agree to the phrase"successor and assigns"following theCompany's name at the head of the contract,nor to October 1, 1952, as the proposedeffective date of the contract, he wanted changes in the preamble.He also doubtedwhether he could agree to the union-shop clause(article 1).Other terms of thecontract were discussed,but no agreement was reached on any of them.The meet-ing was continued on January 16, when the parties went over the contract clauses PAUL STEVENS95again without reaching any agreement.On money provisions,Paulson again main-tained that only the Receiver had authority to decide whether the drivers shouldreceive any more compensation.Through the efforts of State Mediator Sprinkle, another meeting of the parties washeld at the same place on January 19, 1952, Sprinkle was also present. The partieswent over the contract clause by clause.Paulson withdrew his objections to theopening clause stating the names of the parties and the preamble.Paulson againsaid he had no authority as to money matters,and for that reason the parties didnot discuss or agree on any clauses involving money; 6 for the same reason Paulsonrefused to agree upon an effective date for the contract (heading clause and articleXII). In the union-shop clause, Paulson wanted 60 days instead of 30, and no agree-ment was reached, as he wanted to consider that clause further.There was tentativeagreement on a provision for use of extra operators (article VI, section 1) withmodifications proposed by Paulson.The parties agreed on the union proposalsrelating to seniority (article VII), pick of runs (article VIII), leave of absence(article IX) with a small modification, and to certain general rules (article X) withthe exception of those involving payment for operators held away from home and'checkoff of union dues, which were left open because Paulson claimed they involved'money. Paulson agreed to the proposals relating to investigations of charges of mis-conduct before firing (article XI), except for those which reserved the rights of theemployee and Union to take legal action after an adverse decision of the highestcompany official, and which provided for restoration of back pay and rights lost byan improper penalty or discharge.During this conference, Paulson gave the unionrepresentatives a page from some other union contract to look over,but there was nodiscussion of its provisions; neither that page nor its provisions are in the record.At the close of the meeting, the parties agreed that Paulson would confer with theReceiver on January 22, 1953, about the Union's money proposals, and would callBrennan.On January 22, Brennan waited in Spartanburg for Paulson to call him, and whenhe received no call,he called Paulson at his office and asked what he had done aboutthe money matters.When Paulson did not reply directly, Brennan asked if Paulsonhad spoken to the Receiver. Paulson replied he did not know what he was going todo about it.Brennan asked Paulson to let him speak to the Receiver if he was inthe office, and Paulson replied he was there but Brennan could not talk to him.Brennan then asked Paulson to request the Receiver to meet with Brennan at hisoffice, and Paulson replied the Receiver was not available for Brennan to talk toand would not talk to him. Brennan finally asked about the money matters again,and Paulson said he would call Brennan at his hotel later.Paulson did not call him,but later in the day Attorney Odom called Brennan and told him that neither Paul-son, the Receiver,nor he, Odom, nor anybody else had any authority to enter intoan agreement covering wages, hours, and working conditions for the drivers, andthat he would have to see the judge of the State court before they could have anymore conferences.On January 23, 1953,the union committee and Brennan decided to submit thequestion of a strike to the union members for a vote. Thereafter the drivers votedto go on strike, and on February 5, 1953, the committee and Brennan informed State-Mediator Sprinkle of the result.Sprinkle said he would contact Odom.On Febru-ary 6, 24, and 27, 1953, Brennan received reports from Sprinkle indicating he wasunsuccessful in arranging further conferences with the Receiver.The drivers wenton strike at midnight,February 26, 1953, and at the same time Brennan advisedtheReceiver by telegram that they were striking in protest over the Receiver'srefusal to bargain with them.Another meeting was arranged by Mediator Sprinkle at Odom's office on March 6,1953, at which Odom and Paulson represented the Receiver,and the union commit-tee,Brennan,and Pierce appeared for the Union.Odom and Paulson producedsome charts showing the financial status of the Company,and explained that itshowed losses.There was no discussion of contract terms, as Odom said the Receivercould not discuss the contract until it was submitted to the State court; he told theunion representative he would discuss with the court the question whether the Re-ceiver could negotiate a contract,and would also submit the Union's proposed con-tract to the court for its approval or disapproval.During the balance of March, theState mediator tried unsuccessfully to arrange further meetings between the parties.O Articles II, III, IV, V, VI, and X, containing 23 clauses,involved payment of money.There were 12 articles,plus heading clause and preamble, containing 48 clauses all told, la-the contract 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 1, 1953, Brennan called Odom on the telephone to ask whether anotherconference could be arranged.Odom replied in the negative,saying there was nofurther move on his part.On April 7 and 14, 1953, J. B. Pierce, president of thelocal Union and a representative of the parent organization, tried to arrange a fur-ther conference with the Receiver's attorney, both by direct contact with Odom andthrough the State mediator, but was unsuccessful, he learned only that the Receiver'sposition had not changed,and that the Union's contract proposals had not beensubmitted to the State court.The Union made no further attempt to contact the Receiver until May 18, 1953,when Brennan saw a copy of the Receiver's answer to the original complaint herein,in which the Receiver claimed he was willing and ready to bargain,"subject to" his"restricted" powers as Receiver.Brennan contacted State Mediator Sprinkle, whoarranged a meeting with Paulson and Odom on May 19, 1953, at Odom's office.The Unionwas represented by Brennan and Pierce,and Sprinkle was also present.The meeting was short.The existing strike was discussed,with the union repre-sentatives suggesting that the parties agree on a settlement of the strike which wouldsend the men back to work pending negotiation and agreement on a bargainingcontract;they asked Odom to make some counterproposal to the Union's proposalspreviously submitted.Odom replied in effect that the business was on the verge ofbeing sold,and said that the Receiver could not resume operations even if the driversworked for lower wages than they had been receiving.He also advised that he wasgoing out of town to conferwitha prospective purchaser of all or part of the transitlines of the Company, and he suggested that,if the Union wanted to help Odom inattracting new capital into the business to keep it going, the Union might give hima proposition in writing including a concession on wages which the Union wouldagree to accept for 12 months, and which Odom could show to anyone who mightinvest new capital; Brennan refused,saying the Union had already made a proposal,but the Receiver had submitted no counterproposal which Brennan could submitto the drivers.Conclusionsas to theReceiverThe basicissue atthis point is whether the Receiverrefused to bargain in goodfaith with the Union between September 30, 1952, and May 22, 1953. The Receivermakes two general points in his defense:(1)That hehas at all times willingly met and conferred with the Union;(2)That,in his position as a receiver operatingunderState courtordera businesswhichwas losingmoney,his powersto bargain with the Unionwere limited to theextentthat hecould not agree to or signany contract which wouldincrease the costof operating the business,without securing approval of the court.As a corollary,he claimsthat the Union'scontract proposals,ifacceptedand incorporated in asigned contract,would haveincreased the operating costsof thebusiness to suchan unusual amount as that itwould havebeen futile, andhe wastherefore not re-quired,to submitsucha propositionto the court for approval;he avers that the onlytype of contract which he could submit to the court withany chance of approval wasone which would not involveany increase in the operating costs of the business;and theUnion never submittedsucha proposal:The cruxof the second contention is, in brief,that any agreementreached withthe Union would have to be submitted by the Receiver to the courtfor approvalbeforeitcould become binding on him.As to the Receiver's firstcontention,the recordshows that his general manager,Paulson,and his attorney, L. A. Odom, either conferred or hadtelephone discussionswith the Union's representatives at least 8 or9 times during the above period.Thereisno substantialproof of any deliberateattempts to avoid discussions with theUnion.However, the fact that the Receiver's agents met willingly and conferred atlength with the Union doesnot necessarily establish good-faith bargaining.Mereparticipationinmeetingswith the Unionand protestations of willingness to bargaindo not alone fulfill the requirements of Section 8 (a) (5) and 8(d) of the Act, forthese are only the surfaceindiciaof bargaining.Bargaining in goodfaith by anemployer involves a duty on his part toenter into discussionswithan open and fairmind and a sincere purpose to find a basis for agreementwith theUnion on wages,hours, andworking conditions.In applyingthisdefinition to any situation, theBoard examinesthe employer's conductas a whole,and doesnot usually rely on anyone factor as conclusive evidencethat the employer did ordid notgenuinely try to7 These contentions are gleanedfrom the Receiver'sanswer as amended and the testi-mony of his counsel, L.A. Odom, at thehearing. PAUL STEVENS97reach an agreement.8Applying these principles, a careful analysis of the course ofnegotiations between the Receiver and the Union, including certain aspects of theattitude and conduct of the Receiver's agents as they progressed, persuades me thatthe Receiver's overall conduct fails to meet the tests of true good-faith bargaining.When Paulson, the Receiver's agent, in the September 30 conference with the unionrepresentatives, told Brennan, the union spokesman, to "keep still and let the com-mittee talk" because he intended to deal with them anyhow, and told the committeeof employees directly that it was foolish for them to pay dues to the Union when theycould deal with him directly without the Union, and recounted to them his successin convincing drivers in another bus dompany to reject a labor union and form theirown organization, Paulson was thereby attempting to persuade the employees todeal with the Receiver directly and bypass the Union despite its certification by theBoard as their statutory bargaining representative.Such conduct was not only clearevidence of a refusal to bargain with the Union as such representative, in violationof Section 8 (a) (5) of the Act, but also constituted interference with, restraint,and coercion of employees in their free choice of a bargaining representative, inviolation of Section 8 (a) (1) of the Act 9At the September 30 conference, Paulson advised the Union that neither he northe Receiver had authority to sign any contract with the Union without permissionof the State court, and he promised that the Receiver would submit the Union'swritten proposals to the court and would advise the Union when he secured thecourt's decision.After the handling of the negotiations with the Union had beenreferred to L. A. Odom, the Receiver's counsel, and the Turner suit for removal ofthe Receiver had been started, both in October, Attorney Odom confirmed Paulson'sstatement on November 11, 1952, but broadened the Receiver's position to statethat "until this [the Turner] suit is adjudicated, neither the Receiver nor the GeneralManager is in a positionto discuss a negotiation with any degree of finality,"andthat "any steps we might take in this matter would be subject to Court approval, andif taken at this time, might affect in one way or another the outcome of this suit."The Receiver thus maintained that all discussions involving negotiation of a contractmust wait until the removal proceeding in the receivership case was terminated, andthat any "steps" (in the negotiation) would be subject to court approval.Odommaintained the same position in a discussion with the union committee on December15, 1952. In this period and up to the meeting of January 15, 1953, the Receiverthus refused to meet with the Union on this ground. Since the Turner removalpetition was filed in the State court receivership suit, the Receiver's contention bringsup for consideration the question posed by his second contention, i. e., whether andto what extent, if any, his duty to bargain as prescribed by the Act was affected bythe pendency of the State court receivership. I will consider, first, whether the ousterproceeding filed thereinsuspendedhis duty to meet and negotiate with the Union,and, second, whether the pendency of the entire proceeding made any agreementreached and signed by him subject to court approval.It is well settled that the Act applies to a receivership. Section 10 (a) of theAct empowers the Board to prevent any "person" from engaging in any unfair laborpractice (listed in Section 8) affecting commerce, and Section 2 (1) defines a"person" as including, among others "trustees, trustees in bankruptcy, or receivers."See N.L. R. B. v. Bechelder, Receiver for Hoosier Veneer Company, Etc.,120 F.2d 574 (C. A. 7), cert. denied 314 U. S. 647. That case involved a receiver ap-pointed by a State court to operate a business under its supervision, as in the caseat bar.The Board found, 21 NLRB 907, that whenever the union representativeattempted to discuss contract proposals with the receiver, the latter used the receiver-ship as the reason for his refusal to discuss the proposals.The Board held that thereceiver could not evade his obligation to recognize the union by setting up thereceivership as a bar.The Board specifically concluded that the receiver thereviolated Section 8 (a) (5) of the Act by refusing to recognize the union as thestatutory bargaining representative, and by failing to recommend to the State courtthat the union be so recognized.1° If the existence of a State court receivership iss Southern Saddlery Company,90 NLRB 120-5;L L Majure Transport Company V.N. L. R. B.,198 F. 2d 735 (C. A 5), enforcing 95 NLRB 311.9 SeeN L R. B v. Union Mfg.Co , 200 F. 2d 656,(C A 5), enforcing 95 NLRB 792.ioOn petition for enforcement the court of appeals held, not only that the Act appliesto a receivership, but that the exclusive nature of the powers entrusted to the Board bythe Act, and the designation of the court of appeals as the forum for review of Boardorders, required rejection of the contention that exercise of the Board's powers dependedon prior leave of the State receivership court, and held that the Board was thus not re-quired to obtain the consent of the State court before issuing a complaint charging unfairlabor practices against its receiver. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDno defense to a refusal to recognize and deal with a union, then it follows that theReceiver here could not legally refuse to meet and negotiate with the Union duringa period when his administration was being questioned and his tenure threatened inthe course of the receivership. If the rights guaranteed by the Act were in force, andthe obligations placed upon the Receiver by the Act were in effect, throughout hisreceivership, it follows,a fortiori,that those rights and obligations would not besuspended by reason of some interlocutory move made in the receivership actionagainst the Receiver by a party to that suit, so long as the Receiver continued tooperate the business as a going concern and an employing enterprise, pending theinterlocutory proceeding, and the receivership was not terminated. I am thereforeof the opinion, and I find and conclude, that the Receiver violated Section 8 (a) (5)of the Act by refusing to meet and negotiate with the Union in the above-statedperiod because of the pendency of the interlocutory ouster proceedings against himin the receivership action.I conclude and find that the Receiver further violated Section 8 (a) (5) and (1)of the Act when his general manager, Paulson, indicated to Committeemen Loftusand Hite on January 1, 1953, that it was needless to pay dues to the Union, and thathe thought the grievance committee and he could settle any grievances by them-selves, for these remarks were similar to those made by Paulson to the union com-mittee in the presence of Brennan on September 30, which I have found violativeof the Act, and constituted attempts to bypass the Union, and to wean the employeesaway from the Union and discourage them from continuing it as their bargainingrepresentative.The record shows that Paulson met and negotiated with the Union on January 15,16, and 19, 1953, at which meetings the parties reached complete or partial agree-ment on 8 clauses of the Union's proposals, and continued to disagree on 4 others.However, there was no discussion whatever of portions or 'all of 9 articles and 26sections contained therein, which dealt directly or indirectly with money matters,because Paulson maintained that he had no authority to discuss money clauses, thatonly the Receiver had such authority.But on January 22, when the Union askedhim to discuss the money proposals with the Receiver, or let the Receiver talkdirectly to the Union on those subjects, Paulson refused. It is well settled that, inbargaining with the representative of his employees, an employer must be representedat the bargaining table by persons having full authority to make a conclusive agree-ment with the bargaining agent, and the failure to bargain through a representativewith such authority is evidential of an unlawful refusal to bargain." I thereforefind that the Receiver's failure to be represented at the bargaining sessions by anagent having authority to negotiate and agree upon clauses involving money pay-ments, which are normally among the most vital matters involved in collective bar-gaining, his failure to appear and bargain with the Union personally when he alonehad authority to made decisions on such matters, and his refusal to even talk withthe union agent on that subject on January 22, 1953, are further evidence of hisfailure to bargain in good faith with the Union. In addition, the statements of hisattorney, Odom, to the union agent on that date, disclaiming any authority in theReceiver to enter into a collective-bargaining agreement, and postponing any furtherconferences until he spoke to the judge of the State court, represented a reversal ofthe Receiver's stated willingness to meet and bargain with the Union after the dis-missal of the Turner ouster proceeding, which further demonstrates the Receiver'sdesire to evade sincere and conclusive bargaining with the Union.At the March meeting, although Odom showed the Union some charts and figuresindicating the business had sustained losses, he refused to discuss any contract pro-posals until they could be submitted to the State court.The Receiver maintainedthe same position during April, when the Union was unsuccessful in securing furtherconferences with him or his agents.Odom explained that he never submitted theUnion's contract proposals to the State court, for the reason that those proposals, ifaccepted, would have cost the Company about $189,000 a year more in operatingexpenses, which it could not afford, as it was already losing money.He claims thatthe only "reasonable" contract which the Receiver would have signed and submittedto the court was one which did not cost the Company any more money, i. e., a con-tract involving only existing wages, hours, and working conditions; and he claimedthat the Union never offered such a proposition. But these contentions do not justifythe Receiver's position. In the first place, the Union's written proposals were initialdemands, which ordinarily serve as the basis for further give-and-take bargaining.There is nothing in the record to indicate that the Union would have remained11 SeeSussex. Hats, Inc.,85 NLRB 399 ;Paterson Steel & Forge Company,96 NLRB 129. PAUL STEVENS99adamant on any of them during the conferences, if the Receiver had made realcounterproposals.On the contrary, it is clear that neither side considered themfinal demands, for they bargained over them (except money clauses) in the Janu-ary conferences, in which they agreed on certain proposals as submitted by theUnion, and compromised on others. Secondly, whether or not the Union's proposalson money were rockbottom demands, if the Receiver had been sincere in his conten-tionthat he could do nothing about them without permission from the State court,good faith in the circumstances would have dictated that he submit them to the courtfor its instructions at the earliest possible moment, so that he could return to theUnion with such instructions and bargain from that point forward. But the Receivernever submitted them to the court.At most, as Odom testified, they were submitted"informally" to the court, but Odom does not say when he did so, nor does he givethe details of the "informal" discussion, nor the court's response or views thereon.Iam compelled to conclude that the Receiver's failure to submit the Union's pro-posals to the State court, as Paulson had promised in the first bargainingsession,and to secure that court's recommendations thereon, and his refusal to bargainfurther on contract terms in March and April in apparent reliance upon the veryabsence of such submission and instructions from the court which his own inactioncreated, present further convincing evidence that he was continuing to evade sincereand effective bargaining with the Union, in violation of the Act.The Receiver also argues that the Union's demands, if accepted, would have beentoo costly to win judicial approval, and that this justified his refusal to submit themto the court.But that claim is beside the point, because under the law the Receiverwas not bound to accept them, but only to bargain over them in good faith. It isalso speculative, for the Receiver never put it to the test by submitting the demandsto the court.Further, it is untenable because it is inconsistent with his theory ofhis limited powers as a receiver, and would make a farce of the bargaining process.Assuming, without conceding, that he could not legally have signed any contractwithout approval of the court, I fail to see how his limited powers encompassed theright to arrogate to himself the initial determination as to what proposals might re-ceive favorable consideration by the court, and then to refuse to submit any proposalsuntil the Union acceded to his conception of a proper proposal.Under this argu-ment, the Receiver would have complete control over the procurement of the finaljudicial approval which he claims wasa sine qua nonto a binding contract.Thiswould make the bargaining process here a one-way street, so to speak, leaving theUnion at the mercy of the Receiver, with no choice but to give in to the Receiver'sidea of what might be acceptable to the court. This situation is the antithesis of truecollective bargaining.Another indication of bad-faith bargaining lies in the Receiver's failure to submitany definite counterproposals during bargaining sessions which stretched over 5months, although the Union invited counterproposals.Paulson's submission of anunidentified page from another union contract to the Union on January 19 to "lookover," without any discussion of its provisions, cannot be considered a bona fidecounterproposal.When the Union at the final May 19 conference requested somecounterproposal, the Receiver evaded by arguing that the business was about to besold, and that operations could not be resumed even if the drivers worked for reducedwages, and countered by requesting theUnionto submit another proposal with wageconcessions, but indicated that this would be used, not for bargaining purposes, butas an inducement to attract new capital to keep the business going.12 By avoidingthe submission of a definite counterproposal, from which both parties could continuegive-and-take bargaining, the Receiver made it difficult, if not impossible, for theparties to work toward a true meeting of the minds.Under the circumstances, theReceiver's insistence that the Union make all the proposals, and his failure to submitdefinite counterproposals, even after the area of disagreement between the parties hadbeen narrowed somewhat in the January conferences, further indicates that he wasevading bona fide bargaining looking to a conclusive agreement with the Union.The Receiver's argument that he has always been ready to sign and submit to theState court any contract submitted by the Union which did not increase operatingcosts, but that he could not pay more than existing wages and other monetary bene-"I find no substantial evidence of a definite counterproposal in Odom's general testi-mony that he told the Union that the Receiver would sign and submit to the State courtany "reasonable" proposal which would not cost the Receiver more moneyHe does notstate when he made this "proposal" , and there is no proof that the Receiver ever went tothe trouble of submitting to the Union a written counterproposal containing the old wagescales and monetary benefits plus the nonmonetary provisions upon which Paulson and theUnion reached tentative agreement in January.334811-55-vol 109-8 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDfits because the business was always "in the red," is basically a plea of inability topay more money. In the course of bargaining, the Receiver was entitled to take thatposition and adhere to it, provided his insistence thereon was not in bad faith; and ifa bona fide adherence to that position resulted in a genuine impasse in the bargain-ing, it might support a conclusion that he had fulfilled his bargaining obligations inthat respect.However, his entire conduct as disclosed by the record does not supportthat conclusion.Paulson, in the first conference with the Union, indicated that theReceiver could not pay the amounts involved in the wage scales in the Union's de-mands, because the business was not making money.However, he also boasted thathe had brought the business out of the "red" to some extent.Nevertheless, he evadedfurther discussion of money matters by claiming that the Receiver alone had author-ity to discuss and decide them; and the Receiver thereafter prevented further discus-sion of money claims by his failure and refusal to appear personally at any bargain-ing conferences with the Union.This conduct effectively precluded any real discus-sion of the Receiver's ability to pay increased wages or other benefits costing moremoney. It was not until the last conferences in March and May 1953, that Odomentered into any real discussion of that subject, when he explained the Company'scontinuing losses and showed the Union the accountants' reports to support his state-ments.By that time the financial condition of the business had deteriorated to anextent which supported his position. I feel that the Receiver's reliance on his in-ability to pay at that late date in the bargaining came with bad grace and is indica-tive of bad faith, where it appears that he had unlawfully evaded and forestalled anygenuine bargaining on that point during 1952, when the business appeared to berecovering to some extent from its financial ills under his supervision, and the situa-tion might have been more conducive to genuine and perhaps conclusive bargainingon money matters.13After careful consideration of the Receiver's entire conduct as found above,I conclude and find that he has since September 30, 1952, refused to bargain in goodfaith to the extent found above with the Union as the statutory bargaining represen-tative of his employees in an appropriate unit, in violation of Section 8 (a) (5) of theAct, and that by such conduct he has interfered with, restrained, and coerced hisemployees in the exercise of rights guaranteed to them by Section 7 of the Act, inviolation of Section 8 (a) (1) of the Act.It is clear that the Receiver's unlawful conduct found above prevented the bar-gaining negotiations from reaching the point of an agreement upon a definitivecontractwhich could be signed and submitted to the State court for approval.Therefore, I deem it unnecessary to consider or decide the question of the extent,ifany, to which the Receiver's obligations under the Act tosignand operateunder a binding bargaining contract after an agreement on terms was reached,are affected or limited by his powers as a State court receiver of a business whichhas never reached a state of complete solvency during his incumbency.Other conduct of the ReceiverOn September 15, 1952, driver Roy Morgan had a conversation with JamesGosnell, head dispatcher of the Company at the Spartanburg terminal.Morgancomplained to Gosnell about a run to which he had been assigned, stating that hedid not want it, that he had been working for the Company 10 years and shouldnot receive that run, and suggested that it be assigned a younger man.Gosnellinsisted that the new run "went" with Morgan's regular run.Morgan then said,"It looks like we will have a union some day, and we will have seniority rightsand sign out on the runs we are supposed to get." Gosnell replied that the men didnot have a contract then, and the Company was not going to sign a contract. This13 The documentary evidence adduced by the Receiver shows that the business nevercompletely emerged from its financial, difficulties during his regime.However, althoughthe Company was in debt about a million dollars when he took office, and he was enabledtomaintain operations largely through funds advanced by certain creditors, he succeededin showing a small net profit in 1952, and reduced outstanding obligations by about$200,000, largely through liquidation of capital assets.In its order of January 2, 1953,denying the Turner ouster application, the State court reviewed the financial accountingof the Receiver for his administration during 1952, and concluded that in that year thebusiness had shown "vast improvement" and reflected "unusual progress."Although thebusiness was never out of financial difficulty during the receivership, the whole record doesnot warrant the conclusion that its condition was so hopeless, at least in 1952, as to makeanybargaining on money matters futile. It is significant that neither the State courtnor the Federal court has ordered the business liquidated(at least up to July 23,1953). PAUL STEVENS101-finding is based on credited and uncontradicted testimony of Morgan;Gosnell didnot testify.Gosnell,as head dispatcher,assigned runs to drivers at Spartanburg,and the regular dispatchers took orders from him. In the representation proceedingthe Board excluded dispatcher-inspectors from the appropriate unit. I find thatGosnell was a supervisor for the Receiver when he made the above statements.This discussion took place just a week after the Union was certified as the exclusivebargaining agent of the drivers, and about 2 weeks before the Union's request forbargaining and its first meeting with Paulson.Gosnell's remarks were occasionedby Morgan's complaint about disregard of his seniority and his statements indicating.that,with a union, his seniority rights would be protected.Ihave found abovethat the Receiver on September 30, 1952, embarked on a course of unlawfulconduct during which he successfully evaded conclusive bargaining with the Unionand an agreement on terms which would lead to the signing of a contract.In thiscontext,I am inclined to consider Gosnell's remarks to Morgan as more than anisolated or idle expression of opinion,but rather as a clear warning, which turnedout to be prophetic,that the Receiver would not carry out his duty of bargainingcollectively with the Union to the extent of signing a contract.His remarks werethus calculated to discourage continued adherence of the employees to the Union,and I conclude and find that by these remarks, the Receiver coerced and restrainedemployees in the exercise of rights guaranteed them by Section 7 of the Act, inviolation of Section 8 (a) (1) of the Act"On January 3, 1953, driver James Franklin Hay, a union committeeman, had aconversation with Kenneth Conrad,an employee of the Receiver,at the Charlotte,North Carolina,garage of the Company,inwhich they discussed the rumor thatthe drivers were going on strike.Hay said he believed the men would strike unlesssomething was done to stop it.Conrad replied"they are not going to do anythingto try to stop it because Mr. Brennan is trying to represent them,and he is toohard to get along with,and they will not talk to him but probably would considertalking to somebody else representing the Brotherhood."This finding is based onthe credited testimony of Hay and the admissions of Conrad.Conrad did notidentify"they" during the talk, but Hay testified,and it is clear, that the two menwere talking about the then existing management of the Company,i.e., the Receiver.Conrad's remarks clearly indicated that management preferred not to deal withBrennan,the main spokesman for the Union and its members in previous conferenceswith management,but would prefer to deal with someone else.This statementwas consonant with Paulson's remarks to Brennan and the union committee at thefirst conference of the parties, indicating that he preferred to talk to the committeeinstead of Brennan,which I have already found violative of Section 8 (a) (1)of the Act. I find that Conrad's remarks were similarly coercive.The only questionis,whether Conrad was a supervisor or speaking for management when he madethem.Conrad was "traffic passenger agent" before and during the receivership.As part of his duties before the receivership,he had hired at least one ticket agentfor the Company.During the receivership,his duties involved the auditing andcollection of money from ticket agents of the Company,who had been put on acommission basis as independent contractors when the Receiver took over thebusiness;the Company took on new agents on his recommendation.Conrad changedthem when necessary,and picked locations for new agencies;when agents failedto remit funds,he would audit the agency,and management usually terminatedthe agency on his recommendations.Hay testified that Conrad was traffic managerof the Company at the time of the aforesaid talk.Conrad denied this, saying therewas no traffic manager during the receivership after Turner, the last traffic manager,left the receiver'semploy on May 1,1952.He admits, however,that Paulson"acted" as traffic manager in June 1952, handling the"important stuff,"and thathe (Conrad)performed some of the duties of that job, such as drawing up busschedules and schedules of bus fares and tariffs.He claimed that he had noauthority to put the schedules into effect,and had no control over the drivers, butadmitted that the traffic manager of a bus company usually does have control overdrivers.He admits that he would transmit orders to dispatchers from Paulsonwhen so ordered.Another of his duties under both the Receiver and the Debtorwas that of assigning independent checkers to observe the drivers on their generalconduct toward the public and their collections;after the checker's report washanded in,Conrad would talk to the driver on orders of Paulson or Turner aboutany discrepancies in his collections or other deficiencies indicated by the report."In the amended complaint,this conduct is alleged only as a violation of Sec-tion 8(a) (1). 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the representation proceeding the Board excluded the traffic manager from theappropriate unit as being a supervisor, and I have made the same exclusion in myfinding of the unit herein.Conrad did not vote in the election, he claims he wasthen traveling as passenger agent. In his testimony which will be considered below,driver Frank Lee Nesbitt also described Conrad as traffic manager. Paulson testi-fied on June 23, 1952, in the representation proceeding (to which the Receiverwas a party and in which he was represented by his present counsel), that theReceiver employed a traffic manager who worked directly under Paulson, that theduties of the traffic manager involved the preparation of bus routes and schedules forthe drivers, and that he exercised control over the drivers through the dispatchersand inspectors.The Receiver did not cross-examine Paulson or attempt to contra-dict his testimony in that proceeding by calling Conrad or otherwise.On all ofthe above facts and circumstances, I find that Conrad, among other things, performedsome of the duties of traffic manager and exercised supervisory powers over employeesduring the receivership, and that his position and activities were such as to justifythe employees in believing that he was acting and speaking for the management,and that his remarks to Hay as found above are chargeable to the Receiver.15 I findthat the Receiver thereby further violated Section 8 (a) ( I ) of the Act.I find from the credited testimony of driver Nesbitt and the admissions of Conradthat on or about February 13, 1953, Conrad told Nesbitt at the Company's bus sta-tion in Rock Hill, South Carolina, that he knew the drivers were underpaid, thatthey could get a raise to 5 or 51/2 cents a mile in pay if their grievance committeewould go to Paulson about it, but that Paulson would not deal with Brennan becauseof the way in which Brennan had talked to Paulson at a meeting in Spartanburg.I find that by this remark, which was of the same tenor as his coercive remarks toHay on January 3, 1953, and Paulson's coercive remarks to the union committee onSeptember 30, 1952, as found above, the Receiver further violated Section 8 (a) (1)of the Act.Ifind from credited and uncontradicted testimony of driver G. C. Glance thatabout 2 weeks before the strike of February 27, 1953, Glance had a talk with HeadDispatcher Gosnell in the Spartanburg terminal, in the course of which they dis-cussed a union to which Glance had belonged while working elsewhere, and Gosnelltold Glance that the Company did not believe in a union, and that they (meaningmanagement) would not sign with the Brotherhood or any other union; and thatabout a week before the strike, Glance was told by General Manager Paulson atthe same terminal that "if the boys do strike, we won't do anything, only close thedoors, and the company will be sold piece by piece." I conclude that the remarksof both Gosnell and Paulson were coercive, and find that the Receiver thereby fur-ther violated Section 8 (a) (1) of the Act.16About a week before the strike, driver J. E. Reid had a talk with Paulson at theSpartanburg terminal, in which Paulson told Reid he thought the drivers had donethe wrong thing by joining the Union, that he did not see any reason why "we can'ttalk to your committee of men," mentioning Hite, Hay, and Loftis, the members ofthe union grievance committee, "and settle this thing between ourselves."He alsosaid that "we don't need a union," and that, as far as Brennan, who represented theUnion, was concerned, "we don't intend to deal with him."These findings arebased on credited and uncontradicted testimony of Reid.Paulson's remarks wereclearly coercive, as they indicated that the Receiver would not deal with the agentof the Union whom the men had chosen to represent them in bargaining with theReceiver, and were calculated to persuade the employees to bargain directly withmanagement without the certified bargaining representative of their own choice.I find that the Receiver thereby further violated Section 8 (a) (1) of the Act.15 SiouxCity Brewing Company,82 NLRB 1061, 1063;Connecticut Chemical ResearchCorporation,98 NLRB 16019Imake no finding of violation of the Act by the Receiver on the basis of the talkwhich driver W W Cohen had with Night Foreman Mechanic U. R (Kokomo) Harrisonat Spartanburg in May 1953, because Cohen's testimony is self-contradictory and equivo-hetoldHarrison that the Receiver had threatened to "boardup" the business before giving the men a raise, but he admits he never saw the Receiverin person, and does not state when or where the Receiver made such statements; and oncross-examination, Cohen says thatHarrisonmade the above statement about the ReceiverHarrison did not testify on this subject at all, but despite this I do not consider Cohen'sself-contradictory testimony as substantial evidence warrantinga finding of violation ofthe Act PAUL STEVENS103Negotiations Between the Union and the Company, as Debtor in Possession,and Turner 17On May 22, 1953,Pierce learned of the turnover order issued by the UnitedStates district court that day in the bankruptcy proceeding,and late that eveninghe called Turner,who verified the fact that he had regained possession of the busi-ness and said he planned to resume operations on a limited scale and expand themas fast as he could. Pierce told Turner he represented the Union and requested thatTurner meet with him to negotiate a contract.Turner said he would be glad tomeet with him, but he had had the business in his hands only a few hours and wasvery busy preparing to resume partial operations,and that he had Attorney Perrinhelping him, and would have Perrin call Pierce and arrange a meeting.Turnercalled Perrin promptly, and Perrin called Pierce on May 23 and arranged a meetingfor May 25,1953.18The meeting of May 25 was held in the office of Perrin,Perrin and Ward, inSpartanburg,South Carolina,with the union committee,Brennan and Pierce repre-senting the Union, and Attorneys P. T. Perrin and L. W. Perrin, Jr., and J NatHamrick, acting for the Company and Turner.One of the Perrins questioned thecommittee regarding the wages,vacation pay, bonuses,and other benefits the drivershad received from the Company prior to the receivership,and asked whether theywould go back to work under those terms. Brennan asked Perrin if that was hiscounterproposal and if he was ready to negotiate an agreement.Perrin indicatedhe was still seeking information,and showed them a copy of an agreement, whichthe union representatives examined and found to be substantially similar to the pro-posals they had previously submitted to the Receiver.Perrin asked them if theUnion wanted to present that as its proposal and they said that they did, and wereready to negotiate.Perrin said he was not ready to negotiate,as he had not receivedall the Company records from the Receiver,but was getting in touch with Mr.Odom, and as soon as he did receive them, the Company was ready and anxious tobargain and reach a settlement with the Union and would get in touch with theUnion.Either at this meeting or shortly after,Brennan learned from Perrin thathe expected to get the Receiver's records from Odom on June 1, 1953.On May 26,1953, Brennan had a talk with Turner at the Company garage inSpartanburg,inwhich he asked Turner to sit down and negotiate with the Union,settle the strike, put the men back to work and thus remove the picket lines. Turnerreplied that he was willing to negotiate,but that he had employed Attorney Perrinto advise him, and if Brennan desired,he would call Perrin and have him get intouch with Brennan and meet with him.19On May 27, 1953, Brennan received from the striking drivers a newspaper clip-ping purporting to state that the strike would end on a Friday and that the Company'sbuses would resume service on a limited schedule 20 Brennan at once showed the-clipping to Turner at the Spartanburg garage, and asked him to settle the strike andmake some arrangements about the strikers,saying that the drivers were ready to startwork.Turner denied he had made any statements contained in the news article,and told Brennan he would not discuss the matter with him, that Brennan wouldhave to see his attorney.On June 2, 1953,Brennan called LW. Perrin,Jr., on the telephone,and was ad-vised by Perrin that he had received only part of the Receiver's records from Odom 21and therefore could not yet arrange to meet with the Union, but as soon as hereceived all of them, he would call Brennan and arrange a date for a conference.17The findings in this section are based on credited testimony of Hite, Pierce,Brennan,'Conrad,and Turner and documentary proof, except where otherwise noted.18 Pierce called Turner back the same day after Perrin had called him,and made anotherrequest for a bargaining conference so that the buses could be put back in operation.Turner replied that he was too busy then to see Pierce,and told him to call his attorney.19These findings are based on the credited and mutually corroborative testimony ofTurner Edwin Byars,and U R. Harrison. I do not credit the testimony of Brennanthat Turner refused to do anything except to work at the business,for fear of becominginvolved in unfair labor practices;in view of Turner's prior willingness to talk to theUnion through his attorney,Perrin'smeeting with the Umon as found above,and thewillingness of his new attorneys to talk with the Union later,as found below,it appearsunlikely that Turner would on this one occasion abruptly refuse to consider negotiation.20Turner resumed partial operation of the buslines on May 30, 1053.21Perrin had been unable to meet with Odom on June 1, as previously arranged,because-of a court engagement,but they did meet on June 2 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen Brennan asked when that would be, Perrin said he did not know, as therewas considerable work to be done, and it would be some time before he would be-in a position to meet with the Union.On June 8, 1953, Pierce had a conference with the two Perrins at the suggestion:of L. W. Perrin, Jr., in their office.The elder Perrin said he had been employed byTurner to advise him whether Turner and the Company could properly negotiate acontract with the Union, since the election and certification of the Union had oc-curred during the incumbency of the Receiver.22Perrin said he had been unable to^find any parallel cases.He said he did not know whether the Union represented thedrivers, and proposed that the Union agree to withdraw the pending unfair labor-practice charges and arrange with the Board to have the existing certification setaside and a new consent election held, to see whether the Union represented amajority of the Company'sdrivers.He suggested that the parties thus "wipe theslate clean and start over again."Pierce said he could not agree to that proposal,as it would not be proper.Perrin told him not to give his answer then,but to callhim back and give his answer the next day,so that he could advise his clients'Pierce did not call Perrin back,but Perrin called Pierce on June 12, requestingPierce's answer.Pierce said the Union could not agree to the proposal,as it hadalready been certified as bargaining agent for the drivers.He suggested that Perrintalk to S.F. Conrow, deputy president of the Union and director of its bus depart-ment, who had come to Spartanburg a few days before. Perrin talked to Conrowand Pierce later that day at his office,making substantially the same propositionsas he had previously to Pierce.He also told the union agents that in his opinionthe Board election and the existing certification of the Union did not apply to theDebtor and Turner,and that he intended to give that opinion to his clients the nextday.On June 16, 1953, Attorney J. Nat Hamrick called Conrow and they talked atConrow's hotel in Spartanburg to try to settle the controversy.Hamrick said hewould like to sit down and bargain and thought"we would be in much better position.to do so if we would withdraw the charges";he referred to the situation as "tryingto bargain in good faith with a `whip over your head.'"Conrow suggested thatthey forget about the"whip"and get to the meat of the dispute and try to settle it.Hamrick asked Conrow to agree to postpone the hearing in this case,scheduled forJune 22,for 10 days because of his other court engagements,and said that if the.Union agreed, Turner would be in a"bettermood to sit down and discuss terms ofthe settlement"and negotiate with the Union."On July 8, 1953, Pierce called Hamrick to arrange a meeting.Hamrick was out,but called back the next morning and told Conrow,who was with Pierce,that hewould do his best to arrange another conference between the parties, and wouldadvise Conrow.The next day State Mediator Sprinkle advised the Union's repre-sentatives a meeting had been arranged for Saturday,July 11,1953, at AttorneyThomas A. Wofford's office in Greenville,South Carolina.22This was one of the first questions Turner raised with his attorneys when he resumed'possession of the Company.They said that before they could advise on that point, theywould have to learn the background events to that date,and after several attempts theysecured that data from Odom, attorney for the Receiver.Turner also instructed them toarrange a meeting with the Union in order to settle the problem and get the men backto work.23 Although Pierce testified that his discussion was "off-the-record" at the request ofPerrin,I do not consider that this made Perrin's remarks on behalf of the Debtor and'Turner privileged or unavailable for consideration by the Board,in the same sense thatsettlement negotiations between private litigants are held inadmissible against any partyon the issues in litigationThe Perrins were talking with the Union on Turner's specificinstructions to discuss the problem and get the men back to work.Perrin's proposals tosettle the whole controversy involved a cancellation of the representation proceedings anda status and bargaining rights accorded the Union under the Act, which the Union hadno power to waiveOnly the Board has power to set aside an existing certification, andthe discussions here were not in the presence of, or under the auspices of, any Boardagent, nor even of a State or Federal mediatorThe rights and status of the Union underdiscussion were not private rights, but rights granted under a statute affected with apublic interest.2;This was also an "off-the-record"discussion,but I consider it evidential for reasonsstated in the preceding footnote. PAUL STEVENS105At that meeting Attorneys Wofford and Hamrick, Turner, theunioncommittee,Conrow, Pierce, and State Mediator Sprinkle were present.25At the outset, Conrow, as principal spokesman for the Union, produced the con-tract proposals previously submitted to the Receiver, and asked that the partiesdiscuss them and try to agree on contract terms.After some discussion, Conrowasked if anyone on the management side had authority to sign a bargaining contractcovering the drivers.Wofford, the principal spokesman for the Debtor and Turner,said that in his opinion no one had such authority; he and Hamrick stated that, asthey interpreted the law, any contract signed by the Company, as debtorin posses-sion,with the Union would have to be approved by the Federal court, since noarrangement between the Debtor and its creditors had been approved in the bank-ruptcy proceedings; they said the Debtor would sit down and negotiate a contractwith the Union as soon as Turner received confirmation in those proceedings of hisproposed arrangement with creditors."Because of the attorneys' opinion, therewas no discussion of the Union's contract proposals.The parties then discussedsettlement of the strike.After considering certain union proposals in general dis-cussion, and in separate private conferences of the parties, both sides tentativelyagreed that the Debtor would take back striking drivers at their former wages, hours,and working conditions, without loss of seniority; that grievances would be dis-cussed with a grievance committee of the Union, and that when the Federal courthad passed upon the proposed arrangement with creditors in the bankruptcy pro-ceeding, the Debtor would sit down and negotiate a bargaining contract with theUnion.3zThe union representatives desired to remain in conference to work out the"mechanics" of the settlement agreement, reduce it to writing, and sign it at once,but Turner said he wanted to check his seniority rosters first to determine whichdrivers he would take back at once, as he only needed about 21 drivers at the time,and 55 were on strike.The parties agreed to reconvene at Wofford's office onMonday, July 13, 1953, to work out the details of reinstatement of the drivers, andprepare and sign the settlement agreement.At a 2-hour conference in Hamrick's office28 on July 13, with thesamerepresenta-tives present (except Attorney Wofford), there was further discussion of the settle-ment agreement.Conrow insisted on a signedagreement,but Turner,acting onadvice of counsel, insisted that he could not legally sign any settlement agreementor negotiateany bargaining contract with the Union during the pending of thebankruptcy proceedings.Conrow stated that if he could not get a signed contract,he was not interested in details of settlement.This was the last conference betweenthe parties.Conclusions as to the Debtor and TurnerThe Debtor and Turner insist that neither are chargeable with or responsible forthe untair labor practices of the Receiver.The record shows, and I find, thatalthough Turner was employed by the Receiver as traffic manager up to May 1,1952, the Receiver had complete control, to the exclusion of Turner and the otherofficers and stockholders of the Company, of the assets, property, and businessof the Company from the date of his appointment in August 1951 up to May 22,1953, and that after May 1, 1952, Turnei had no part in the representation proceed-ings,nor did he take part in or have any control over the negotiations of the Receiverwith the Union, or the Receiver's other conduct found above.He had no contactwith the Union until May 22, 1953, the day he regained possession of the business.I concludeand find that neither the Debtor nor Turner are chargeable with or25At the beginning of the discussion, Pierce started to keep longhand notes of the con-ference.Wofford asked if the Union wanted a stenographic transcript of the meeting.Turner insisted upon it.Conrow said he did not think it was necessary, but that he wanteda copy of the transcript if Wofford insisted on itA stenographic record was made of thefirst part of the meeting covering the Union's attempts to discuss terms of a bargainingcontract.There is no proof that the stenographic notes were ever transcribed and givento Turner or the Union ; Turner says he never saw them.20All parties agreed that the situation before them was a novel one, and that counselfor both sides had been unable to find a similar case reported.27 Conrow testified that it was agreed that all strikers would be taken back ; Turnertestified that he maintained throughout that the Debtor would not take back strikers whohad engaged in violence during the strike. I deem it unnecessary to resolve this conflict,in view of other findings herein and the conclusions I have drawn therefrom.asOn the morning of July 13, the place of the meeting was changed to Hamrick's officein Rutherfordton, North Carolina, due to his inability to reach Wofford's office in Green-ville at the time originally scheduled 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponsible for the unfair labor practices of the Receiver found aboveI thereforegrant the motion of these Respondents to dismiss the amended complaint insofar asitalleges that they violated the Act by a refusal to bargain with the Union andother conduct from September 30, 1952, to May 22, 1953. The liability of theDebtor and Turner to remedy the unfair labor practices of the Receiver is anothermatter, which will be discussed in the section of this report entitled "The Remedy."Ifind that the Union, through Pierce's telephone call to Turner on May 22,1953, requested the Debtor and Turner to bargain collectively with the Union asthe statutory bargaining agent of the drivers in the aforesaid appropriate unit.However, I find no violation of the Act in Turner's responseto Pierce on May 22and 23 that he was busy, having just taken over the business, and suggesting thathis attorney would call the Union, nor in his similar suggestions to Brennan onMay 26 and 27, 1953, when the latter requested him to bargain over a contract andsettle the strike.On May 22, 1953, Turner had regained control of a widespreadbusiness which had been idle for some time, and he was occupied with all the admin-istrative problems involved in resumption of bus operations from May 22 untilMay 30, 1953, when the Debtor resumed partial operation of its lines.The recordshows that, as soon as Turner took over the Company, he discussed with his lawyerswhat he could do to settle the strike, and asked them to advise him as to his legalobligations to bargain with the Union, which had been certified duringthe regimeof the Receiver in proceedings to which the Company, as debtor inpossession,and Turner, were not parties. Pending their advice on this point, it was not unreason-able for him to refer the Union's requests for bargaining to them.29 I consider hisinstructions to his attorneys on May 23 to get in touch with the Union, and thePerrins'meeting with the Union on May 25 and the younger Perrin's discussionwith Brennan on June 2, as found above, to be indicative of nothing more thana bona fide attempt in the circumstances to prepare for negotiations with the Union.As for the Perrins' discussions on the latter dates with the Union,it ismanifestthat before they could give an informed legal opinion to Turner on the Debtor'sobligationswith respect to the Union, they were entitled to secure backgroundinformation covering the representation proceedings and the Receiver'sdealingswith the Union, and it is clear that they werenot in a positionto advise Turnerand to talk intelligently with the Union untilJune 8,due to the delayin securingthat data from the Receiver and his attorney.30At the May 25 meeting with theUnion, the Perrins were obviously trying to bring themselves up to date on thenature and extent of the Union's demands, and to learn whether they were thesame as those originally presented to the Receiver. I thereforefind no violationof the Act in the conduct of the Debtor and Turner, or their attorneys, prior toJune 8, 1953.At the June 8 conference with the Union, the attorneys of the Debtor and Turnerdid not attemptto engagein anybargaining,but only proposed thatthe parties"wipe the slate clean and start over again,"suggestingthat the Union withdrawthe pending unfair labor practice charges, and arrange to have the Board set asidethe certification and hold a newelection.The reason for the suggestion was theDebtor's doubt whether the Union represented a majority of the drivers at thattime.The basis of this doubt does not appear in the record.However, the Perrinsmust have learned from the Receiver's records that the certification of the Unionhad been issued September 8, 1952, and was still in effect. It is well settled byboth Board and court decisions that a collective-bargainingstatus of a labor organ-ization, onceachieved by Board certification after resort to the secretelection pro-cedure prescribed by the Act, is conclusively presumedto continue,and must behonored, for a reasonable period, usually at least 1 year followingcertification, inthe absence of special or unusual circumstances.31Furthermore, the Debtor and29Furthermore, Brennan's requests to bargain on the 26th and 27th lack significance,and really required no answer, for Pierce had made the request for the Union on the 22nd,and the Union had already had an initial conference with the Perrins on the 25th, at whichthe Perrins had advised Brennan that the Debtor was ready to sit down and negotiate assoon as they got certain records and data from the Receiver.an When Turner regainedpossessionof the business, he found no files or data in theCompany's office pertaining to the representation proceeding or the Receiver's dealingswith the Union. In view of his longstanding hostility to the Receiver and his adminis-tration of the business, and his long fight in both the State and Federal courts to wrestcontrol of the business from the Receiver, it was only natural that he should give hisattorneys the job of getting all pertinent records from the Receiver and his counsel31Mid-Continent Petroleum Corporation,99 NLRB 182, 185 ;Ray Brooks,98 NLRB 976;N. L. R. Bv PooleFoundry & MachineCo., 192 F 2d 740 (C. A. 4),enforcing95 NLRB 34;N. L. R. B. v. Blair Quarries, Inc.,152 F. 2d 25 (C. A. 4). PAUL STEVENS107Turner knew that the great majority of the drivers who had voted for the Unionwere still on strike, as Pierce pointed out to the Perrins, and this in itself was clearevidence that a majority of the drivers still adhered to the Union.32 I thereforeconclude that the Perrins' proposal to "wipe the slate clean and start all over again"was not motivated by a good-faith doubt of the Union's majority status, but ratherby a desire to gain time for the Debtor and Turner and to evade collective bargain-ing with the Union. I do not consider it a mere bona fide attempt to settle thestrike, because they had already had the benefit of the background data involvingthe Receiver's dealing with the Union, and had also engaged in legal research beforethis conference; and their proposals went much further than mere settlement ofthe strike, but contemplated a total concellation of the rights and status the Unionhad achieved under the Act. I therefore conclude and find that, in these circum-stances the Debtor's proposals on June 8 and 12 that the Union relinquish thebargaining rights and status which it had achieved through the solemn and testedprocesses of the Board under the Act was in effect a renunciation of the principleof collective bargaining, which is the keystone of the Act, and evidenced a refusalto bargain in good faith with the Union.The Debtor and Turner contend, however, that the representation proceedingsand the certification of the Union therein are not binding on them because they werenot parties to that proceeding. I consider that contention without merit, both onthe facts and in law.The Debtor and Turner admit that since May 22, 1953, theyhave operated the business of the Company, using the same facilities, equipment,property, types of personnel, and plants, and under the same franchises, authoriza-tions, and public regulations,as the Receiver used.It is clear from the record, and Ifind, that there has been a continuity of entity and operations of the Company asan employing enterprise since the Receiver took over the business and up to thehearings herein; the only change occurred in top management, with the substitutionof the Receiver for the regular officers and directors of the Company, followed bythe reinstatement of the latter on May 22, 1953, to operate the Company as Debtorin Possession under the supervision of the Federal court.Throughout the period inquestion, the same employer-employee relationship has continued between the driversin the appropriate unit'and the business as an employing enterprise;no essentialattribute of the employment relationship was changed. In such circumstances, theBoard has held that a successor-employer, who buys out the business of his prede-cessor,isbound by a Board certification affecting the employees of his predecessor,and has in such cases amended its certification to substitute the name of the successor-employer in the proceedings, even though the successor did not participate in theprior Board proceedings which resulted in the certification. InMiller Lumber Com-pany,90 NLRB 1361, which involved the sale of a business with no essential changein plant, property, equipment, products, or working force, the Board said:Where, as here, no essential attribute of the employment relationship has beenchanged as a result of the transfer, the certification continues with undiminishedvitality to represent the will of the employees with respect to their choice of abargaining representative,and the consequent obligation to bargain subsists,notwithstanding the change in legal ownership of the business enterprise.Nor is it determinative that the successor-owner did not participate in theprior Board proceeding that resulted in certification of the bargaining repre-sentative.This is but an application of the settled rule that the industrial strifethat the Act seeks to avoid or mitigate, and the validly instituted bargainingrelationships it seeks to foster,are "no less an object of legislative solicitudewherecontract,death oroperation of lawbrings about a change of ownershipin the employing agency."[Emphasis supplied.] "InN. L. R. B. V. Colten, et al., d/b/a Kiddie Kover Mfg. Co.,105 F. 2d 179 (C. A.6), the Board sought enforcement of an order directing a copartnership to bargainwith a union and reinstate employees.One defense to enforcement was that thepartnership had been terminated as an entityby thedeath of a partner,under opera-tion of law.The Court of Appeals rejected that contention, noting that the Act32Amalgamated Meat Cutters and Butcher Workmen of North America (A. F. L.)etal.,(The Great Atlantic and Pacific Tea Company),81 NLRB 1052, 1060.ii The record clearly shows that the drivers went on strike in protest over conduct ofthe Receiver toward their union representatives which I have found to be in violation ofthe Act.The drivers were therefore unfair labor practice strikers and still "employees"of the employing enterprise, within the meaning of Section 2 (3) of the Act.34 See alsoN. L. R B. v. Blair Quarries, Inc., supra;Stonewall Cotton Mills, 80 NLRB325 and cases cited therein;N. L. R. B. v. Colten,105 F. 2d 179, 183 (C. A 6). 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas a public law, looking to accomplishment of a public purpose, not a privatestatute for enforcement of private rights.The court said(105 F. 2d at p. 183) :In this view of the Act it seems to us unimportant that the proceedings werestyled as against Colten and Colman, copartners, doing business as The KiddieKover Company. It is the employing industry that is sought to be regulatedand brought within the corrective and remedial provisions of the Act in theinterest of industrial peace.The term "co-partners"may not then be regardedas more than a term of description,or as denoting a legal entity which alone issubject to the command of the order.Itneeds no demonstration that thestrifewhich is sought to be averted is no less an object of legislative solicitudewhen contract,death,or operation of law brings about change of ownershipin the employing agency.Applying these principles,it seems clear,and I conclude that,where the businessof the Company,the original employer, has been continued as the same employingenterprise throughout the period covered by the amended complaint, with no essentialchange except in the personnel comprising top management(and that throughoperation of law only), the Debtor and Turner are bound by the certification of theUnion, and are required to bargain with the Union on the basis thereof.When Attorney Hamrick suggested to the Union on June 16, 1953, that "we"would be in a much better position to bargain if the pending unfair labor practicecharges were withdrawn, and intimated that the Debtor could not bargain with a"whip" over his head, and suggested that Turner would be in a better "mood" tonegotiate if the Union secured a postponement of the imminent hearing in this case,he was in effect trying to condition bargaining with the Union upon a withdrawalof the pending charges and delay of the Board's proceedings on the basis of thosecharges. It has been held that pendency of unfair labor practice charges, and of anunfair labor practice proceeding does not relieve the employer of his duty to bargain'sIfind that,by instisting upon the above conditions as a prerequisite to bargaining,the Debtor and Turner further unlawfully refused to bargain in good faith with theUnion, in violation of Section 8 (a) (5) of the Act.The main defense of the Debtor and Turner is raised by the contentions of theirattorneys on July 11 and 13, 1953, that neither the Company, as Debtor in Posses-sion in the pending bankruptcy proceedings,nor Turner, as its president,has author-ity to negotiate or sign a bargaining contract with the Union until the Debtor hassecured a confirmation of its proposed arrangement with creditors in the bankruptcyproceeding;and that, if and when such arrangement is accepted by the creditors andconfirmed by the court, the Debtor will be ready, willing, and able to negotiate andsign a contract with the Union.They argue that the Debtor in Possession, prior tothe confirmation of the arrangement,is not a proper "person"to deal with the Union,but is at most a "temporary employer" operating with limited powers under the orderof May 22, 1953, and section 11 of the Bankruptcy Act, as a "claims stakeholder,"but without authority to sign any collective-bargaining contract with the employees.They also contend that,after confirmation of the arrangement,any contract signedby the Debtor must still be approved by the Federal court sitting in bankruptcy, to bebinding.The Debtor has been operating the business, with Turner in control as president,under an order of the United States district court issued in a proceeding for anarrangement with creditors instituted by the Company under chapter 11 of the Bank-ruptcy Act,as amended,11USCA sec. 701et seq.That statutepermits any personwho could become a bankrupt under other provisions of the law to file an originalpetition in the United States district court, alleging insolvency or inability to paydebts as they mature, and setting forth an arrangement with creditors as proposedby the debtor (secs. 722, 723).The court may appoint a receiver of the debtor'sproperty, or continue a trustee in bankruptcy previously appointed, as trustee inpossession of such property;where no receiver or trustee is appointed, the debtormay be continued in possession of his property, with all the title and powers of atrustee appointed under title 11, but subject always to control of the court and tosuch limitations,restrictions,terms, and conditions as the court may prescribe (secs.732, 742).Upon authorization by and under control of the court, the receiver,trustee, or debtor in possession has power to operate the business and manage theproperty of the debtor for such period as the court fixes (sec. 743). In effect,chapter 11 gives the debtor in possession the same type of authority, and places himunder the same liabilities, as a trustee in bankruptcy who operates a business under'5Mason & Hughes,Inc.,86 NLRB848;Kelco Corporation,79NLRB 759,764, Boardorder enforced,as modifiedon other points, 193 F. 2d 642 (C. A. 4). PAUL STEVENS109the supervision and control of the United States district court sitting in bankruptcy.The only difference is that under chapter 11 there need not be an existing adjudica-tion of bankruptcy, and the proceeding thereunder contemplates a continuance of thedebtor's business.The provisions of chapter 11 are available only to debtors, andthe purpose of the proceeding thereunder is to preserve the debtor's equity in hisproperty and business by rehabilitating the business under a plan involving compo-sition or extension of debts which will be fair and equitable and feasible.The planmust modify or extend unsecured debts in an agreed manner and upon specificco-isiderations; it may provide for continuance of the debtor's business with or with-out creditor supervision, and may also provide for reserving jurisdiction of the courtfor its consummation(secs. 756, 757).It is my opinion that the Debtor, while operating its business under the aboveprovisions of law, particularly section 742 of chapter 11, albeit under the continuingsupervision and control of the court, is tantamount to a "trustee" or "trustee inbankruptcy," and therefore comes within the definition of a "person" in Section 2 (1)of the Act.I am further of the opinion that, in view of the nature of the power and authoritygranted to the Debtor for the operation of its business by the court order of May22, 1953, and the terms of the arrangement it has proposed for creditors in thepending chapter 11 proceeding, it is also an "employer" within the meaning of Sec-tion 2 (2) of the Act. In the first place, under the order above mentioned, theDebtor is continued in possession of its property and is authorized to "commenceand continue the operation of its business as a going concern under the supervisionof this Court and in accordance with the direction of its duly authorized officersand directors, with authority to expend reasonable amounts to meet current oper-ating expenses "Under this authority, it has operated the same employing enter-prise as the Receiver did before it, and as the Company itself did before the Receiver,continuing to employ busdrivers, pay them compensation, prescribe their hours andworking conditions, and otherwise to direct and supervise them as employees.Everyessential attribute of the employment relationship still exists in its operation of thebusiness.In the second place, the arrangement the Debtor has proposed for settle-ment with its creditors contemplates only adjustment and settlement of their claims.The Debtor would issue corporate bonds, secured by mortgage on its franchises andpersonal property, which will be offered to creditors in exchange for their claims;,creditors rejecting the bonds would be paid off in quarterly installments.Claims,of secured creditors including the United States Government would be paid fromfunds raised by sale of bonds and the mortgage or sale of r-mil estate.Holders ofchattelmortgages on rolling stock, whose claims are not in default, would be paidoff in accordance with their mortgage terms out of operating revenues.Claims ofThe five principal stockholders of the Company, including Turner, would be sub-'ordinated to claims of all other creditors, and they would receive no dividends orother payment from the business until creditors are paid in full.The Debtor wouldbe continued in possession of its property under supervision of the court, the busi-nessto be operated by its officers with such compensation as the court may prescribe.It is significant that this plan provides only for settlement of creditor obligations;there is no provision for alteration of the corporate or capital structure of the Com-pany (aside from issue of secured bonds) or of its management. I have found nocase under the Act directly involving a debtor in possession under chapter I 1 of theBankruptcy Act, but I consider that the above facts and circumstances make thedecisionof the Court of Appeals for the Third Circuit inN. L. R. B. v. The BaldwinLocomotive Works,128 F. 2d 39, apposite and controlling. In that case the Boardsought enforcement of an order issued against the above corporation in unfair laborpractice proceedings charging the corporation with having committed unfair laborpractices while operating its business as a debtor in possession in bankruptcy pro-ceedings in which the corporation had filed a reorganization plan under section 77Bof the Bankruptcy Act.The case had been instituted after the corporation was dis-,charged from bankruptcy following court approval of its reorganization plan. Inresisting enforcement, the corporation claimed it was not chargeable with unfairlabor practices which occurred while it managed its property under court super-vision as debtor in possession.The court of appeals rejected this contention, saying128 F. 2d p. 43) :Even though some of the unfair labor practices with which the respondentischarged were committed while it was managing and operating its bi!cinessand properties as the debtor in possession under court order, it will hardly bedenied that a debtor in possession is responsible for the unfair labor practiceswhich occur during a reorganization. Its status as an employer is no different,so far as the National Labor Relations Act, 29 U. S. C. A. § 151 et seq., is 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerned, than that of any other employer.Court supervision of corporatereorganization affords the operating possessor no freedom from its statutoryduty to its employees.The court enforced the Board's order against the corporation because it found thatthe reorganization had effected no legally significant change in the structure of thecorporation, so as to differentiate it from the debtor in possession, insofar asemployer-employee relationships were concerned, and that the same employingcorporation which entered the bankruptcy proceeding emerged from it with thesame management and control intact.The continuity of the employing enterpriseas anentitywas the salient factor in the decision.The same considerations areapplicable here, although in the inverse order.The Debtor and Turner admit that,after the arrangement is confirmed, the Debtor will be obligated under the Act tobargain fully with the Union. If that is so, and it appears that the samemanage-ment and control of the business under the Debtor will continue if and when theDebtor is discharged upon confirmation of the arrangement, it seems clear thatthe Debtor, as Debtor in Possession, should be under the same obligation. I there-fore conclude and find that the Debtor and Turner, by refusing to bargain with theUnion because of the pendency of proceedings for an arrangement, and the lackof confirmation of such arrangement, in the United States district court underchapter 11 of the Bankruptcy Act, have refused to bargain with the Union in goodfaith in violation of Section 8 (a) (5) of the Act.On the basis of the above facts, circumstances, and considerations, and con-sidering the record as a whole, I conclude and find that the Debtor and Turnerhave refused since June 8, 1953, to bargain in good faith with the Union as thestatutory representative of their employees in the appropriate unit set forth above,and have thereby violated Section 8 (a) (5) and (1) of the Act. In reaching this.conclusion I deem it unnecessary to make any determination on the contention,of these Respondents that any contract negotiated and signed with the Union priorto confirmation of the arrangement would be only a temporary employment arrange-ment which might become worthless if the arrangement with creditors fell through,the Company were adjudicated a bankrupt and its business liquidated.This is apurely speculative,in terroremargument which has no bearing whatever on theissue whether these Respondents in fact violated the Act in the past and are con-tinuing such violations36Inview of the fact that they have refused even to talkwith the Union on contract terms, and thus never reached the point of signing anytype of contract, it is likewise unnecessary to consider whether or not any signed'agreement would have to be submitted to the Federal court for approval beforethe Respondent could operate under it.373eEven if the business were finally adjudicated a bankrupt and placed in liquidationunder a trustee in bankruptcy, that official would still be an "employer" within the mean-ing of Section 2 (2) of the Act and obligated to bargain with the Union. Cf.SuperiorLime it Hydrate Company,46 NLRB 129937I make no finding that the Debtor violated the Act by having stenographic notes madeof part of the July 11 conference, inasmuch as the whole conference was not taken down,the idea was inspired by Pierce's taking longhand notes, and was apparently motivated bya desire to help him in that respect, and the notes were apparently never transcribed orused by the Debtor or Turner.When Turner arrived at the Company's offices on May 22, 1953, to take over the business,he learned from some of the striking drivers that they wanted to come back to workThat night Turner posted a notice to the drivers at the Spartanburg garage, announcingthat operations would resume at once, and stating that all drivers desiring to work wererequested to report at once at the main office of the Company, and that the pay would bethe same as on the day before the strike started. The same notice was posted in all ticketagencies and other terminals of the Company. None of the notices were mailed or given toindividual strikers.Thereafter, some strikers returned to work, and others indicated awillingness to do so, but actually did not because of the strikeTurner told all who con-tacted him that they could return any time they desired. Turner testified credibly that hehad always been friendly toward his drivers, and that when he regained possession ofthe business, he wanted them to come back because they were experienced driversThereis no proof of any antiunion animus of the Company or Turner before the receivership, andIhave found that neither the Debtor nor Turner committed any unfair labor practicesduring the incumbency of the Receiver.While Turner's failure to mention the notice orhis desire to get the men back to work to Brennan when the latter asked him on May 26and 27 to settle the strike and get the drivers back to work, raises a suspicion that Turnerdesired to bypass the Union in soliciting the men to return, I think any unfavorable in-ference from this omission is explained away by the fact that Turner had previously prom- PAUL STEVENS111IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in section III, above, occurring inhave a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, I willrecommend that they jointly and severally cease and desist therefrom and take cer-tain affirmative action to effectuate the policies of the Act.I have found that Respondent Receiver has unlawfully refused to bargain collec-tively with the Union as the exclusive bargaining agent of employees in the appro-priate unit from September 30, 1952, to May 22, 1953, and that Respondents Debtorand Turner have engaged in similar violations of the Act from and after May 22,1953.At present, the Debtor and Turner are in possession of the business, but sincethe Receiver is contesting the arrangement proceedings under which they hold pos-session in the Court of Appeals for the Fourth Circuit, and the outcome of thatlitigation is in doubt, I shall recommend that the Receiver, the Company, both as acorporation and Debtor in Possession, and Turner shall bargain collectively, onrequest, with the Union as the bargaining representative aforesaid and, if an under-standing is reached, embody such understanding in a signed agreement.Iwill also recommend that all Respondents jointly and severally cease and desistfrom refusing to bargain collectively with the Union, and that they also cease anddesist from the specific types of coercive conduct found above and from in any othermanner interfering with, restraining, and coercing the employees in the exercise ofrights guaranteed by Section 7 of the Act.The necessity of the broad order, atleast against the Receiver, is indicated by his unlawful refusal to bargain, and hisindependent acts of interference and coercion found above.Although his acts arenot attributable to the Debtor and Turner, nevertheless those Respondents came intopossession of the business after those acts were committed and the liability to remedyhis unfair labor practices had accrued as to the employing enterprise, and they tookover the business as they found it, with all the burdens and liabilities which had comeinto existence before that event. In view of this, and since they continued to operatethe business as an employing enterprise without any significant change so far as theemployment relationship was concerned, the coercive effects of the Receiver's un-remedied unfair labor practices can best be dissipated by requiring his successors totake appropriate steps to remedy such practices.38 I shall therefore recommendthat the Board order issue against the Debtor and Turner, as well as the Companyitself in the event that the Debtor and Turner are discharged after consummationof a confirmed arrangement with creditors and the business is returned to theCompany.39Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Brotherhood of Railroad Trainmen, F. L. Picotte Lodge No. 1038, is a labororganization within the meaning of Section 2 (5) of the Act.2.Paul Stevens, Receiver of Carolina Scenic Stages, a corporation; CarolinaScenic Stages, as a corporation and as Debtor in Possession under an order of theUnited States district court in proceedings for an arrangement with creditors of acorporation; and Hamish Turner are each engaged in commerce within the meaningof the Act.3.All busdrivers employed in the systemwide operations of Carolina ScenicStages, with headquarters located in Spartanburg, South Carolina, excluding clericalised Pierce to have his lawyers contact the Union, and had already posed to his lawyersthe problem of his liability to recognize and deal with the Union, and was awaiting theiropinion.Under all the circumstances, I do not consider Turner's posting of a generalnotice to drivers requesting their return to work as substantial evidence of a campaignto bypass or undermine the Union, or as inconsistent with his already professed desire tomeet and negotiate with the Union. I therefore base no finding of a violation of the Actupon the posting of the notice. Cf.Harcourt and Company, Inc.,98 NLRB 892.ssPacific American Shipowners Association, et at,98 NLRB 582, 600 ;N. L. R. B. v. Cot-ten, etc,supra; N. L R. B. v. The Baldwin Locomotive Works, supra.35 HoosierVeneer Company,21 NLRB 907, enforced 120 F. 2d 574 (C. A. 7), motion tomodify decree denied 125 F. 2d 387. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDand maintenance employees, the traffic manager, dispatcher-inspectors, and all othersupervisory employees as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of the Act.4.The above Union was on September 8, 1952, and has been at all times sincethat date, the exclusive representative of all employees in the unit aforesaid for pur-poses of collective bargaining, within the meaning of Section 9 (a) of the Act.5.By refusing on September 30, 1952, and thereafter to bargain collectively withthe above-named Union as the exclusive bargaining representative of employees inthe unit aforesaid, Respondent Receiver has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (5) of the Act.6.By the above refusal to bargain, and by other conduct found above, therebyinterfering with, restraining, and coercing employees in the exercise of rights guaran-teed by Section 7 of the Act, Respondent Receiver has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.7.By refusing on and after June 8, 1953, to bargain collectively with the aboveUnion as the exclusive bargaining representative as aforesaid, Respondents CarolinaScenic Stages, as a corporation and as Debtor in, Possession aforesaid, and HamishTurner have engaged in and are engaging in unfair labor practices within the mean-ing of Section 8 (a) (5) and (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.9.Respondents Carolina Scenic Stages, as a corporation and as Debtor in Pos-session, and Hamish Turner did not commit any unfair labor practices, by refusalto bargain with the Union, or otherwise, prior to May 22, 1953, but said Respondentsare and have been since that date responsible for remedying the unfair labor prac-tices engaged in by Respondent Receiver prior to that date.[Recommendations omitted from publication.?HENRYC. GRABOWSKI,TRADING ASDIAMOND PRINTING COMPANYandLOCALNo. 58,AMALGAMATED LITHOGRAPHERS OF AMERICA, CIO,PETITIONERandLOCALNo.322,INTERNATIONAL PRINTING PRESSMENAND ASSISTANTS UNIONOFNORTH AMERICA,AFL.CaseNo.4-RC-2201.July 9,159.EDecision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of theNationalLabor Relations Act, a hearing was held before Julius Topol, hearingofficer.The hearing officer's rulings made at the hearingare free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to representcertainemployees of the Employer.3.Contrary to the Petitioner and the Employer, the Intervenorcontends that its current contract with the Employer is a bar to theinstant proceeding.On December 8, 1952, the Employer and theIntervenor signed a collective-bargaining contract for 1 year,renew-1After thehearing the Petitioner moved to remand the case for the taking of additionaltestimony pertaining to the Intervenor's contract-bar contention.In view of our dispo-sition of this contention in paragraph 3,infra,the motion is hereby denied.109 NLRB No. 20.